Exhibit December 11, 2009 Mike Cahill CEO Tower Financial Corp. 116 East Berry Street Fort Wayne, IN46802 To The Board of Directors of Tower Financial Corporation: With regret, I must tender my resignation as a director of Tower Financial Corporation, as well as Tower Bank, effective immediately. The press of my other business interests has become such that I am no longer able to devote the necessary time to the fulfillment of my duties as a director and committee member. Sincerely, /s/: Michael S.
